



rmrlogo.jpg [rmrlogo.jpg]


March 29, 2018


David J. Hegarty
[address]




Dear David:


You and The RMR Group LLC (“RMR”) are entering into this letter agreement (this
“Agreement”) to confirm the terms and conditions of your retirement from RMR on
September 30, 2018 or such earlier date you elect as provided below (the
“Retirement Date”).


I.TRANSITION PERIOD AND RETIREMENT


A.Resignation from RMR. You will continue to serve as an Executive Vice
President of RMR until April 30, 2018 as of which date you will resign as an
Executive Vice President of RMR and from any other officer positions you hold
within RMR and any of its managed companies, including Senior Housing Properties
Trust (“SNH”). You will continue to serve as an employee of RMR until the
Retirement Date in order to transition your duties and responsibilities to your
successor(s).


B.Payments until the Retirement Date. Until April 30, 2018, you will receive
base salary from RMR at a rate of $300,000 per annum, payable consistent with
past practices. From May 1, 2018 until the Retirement Date, RMR will pay your
base salary at a rate of $10,000 per month. Subject to any contribution required
by you consistent with past practices, RMR will also maintain and provide all
your current insurance and employee benefits until the Retirement Date.


C.Retirement and Transition Responsibilities. From May 1, 2018 until the
Retirement Date, you will work towards the orderly transition of your
responsibilities and use all reasonable efforts to assist in training your
successor(s). It is understood that you may not come into the office every day.
You may elect to accelerate the Retirement Date from September 30 to any date
after April 30 by giving ten (10) business days prior written notice to RMR.


D.Licensing. As soon as practicable after this Agreement is executed, RMR will
take all reasonable steps and work with its managed companies to the best of its
ability to remove you from all healthcare, liquor and other licenses and to
notify you of same in writing thereafter. You agree to cooperate with all such
efforts.


E.Payments and Benefits on the Retirement Date. On the Retirement Date, RMR will
pay your unpaid wages for the period through the Retirement Date, subject to all
usual and applicable taxes and deductions. Your health insurance on RMR’s group
plan and your other employee benefits will





--------------------------------------------------------------------------------





terminate on the Retirement Date. To continue any health insurance beyond the
Retirement Date, you must complete a continuation of coverage (COBRA) election
form and make timely payments for coverage. Information regarding COBRA will be
mailed to you.


F.Retirement Benefits. Provided you sign and do not revoke the Waivers and
Releases of Claims attached as Exhibit A and Exhibit B and you satisfactorily
perform your transition responsibilities, you will receive the following
additional retirement payments and benefits:


(1)Cash Payments. RMR will pay you a lump sum payment of $1,250,000, subject to
applicable deductions, no later than two business days after the expiration of
the revocation period set forth in the Waiver and Release of Claims attached as
Exhibit A and a second lump sum payment of $1,250,000, subject to applicable
deductions, no later than two business days after the expiration of the
revocation period set forth in the Waiver and Release of Claims attached as
Exhibit B, which document will be provided to you again on the Retirement Date.


(2)RMR and RMR Managed Company Share Grants.


a.Sometime before the Retirement Date, RMR will recommend to the Board of
Directors of RMR Inc. and to the Boards of Trustees and Boards of Directors of
Government Properties Income Trust, Hospitality Properties Trust, Select Income
REIT, SNH, Travel Centers of America LLC and Five Star Senior Living Inc.
(together, the “RMR Managed Companies”) that all of your existing stock grants
vest (which vesting includes the lifting of any restrictions) immediately in
full upon the Retirement Date and that you be permitted to settle any resulting
tax liability with vesting shares, commonly referred to as “net share
settlement,” on a company-by-company basis. RMR will cooperate with you in
removing any restrictive legends from your vested shares in the RMR Managed
Companies.


b.You agree for the benefit of RMR Inc. or the applicable RMR Managed Company,
as the case may be, that, as long as you own the shares referenced above in 2(a)
in RMR Inc. and/or the RMR Managed Companies, your shares shall be voted at any
meeting of the shareholders of RMR Inc. and/or the RMR Managed Companies or in
connection with any consent solicitation or other action by shareholders in
favor of all nominees for director and all proposals recommended by the Board of
Directors or Trustees in the proxy statement for such meeting or materials for
such written consent or other action. This obligation does not apply to your
estate. If your shares are not voted in accordance with this covenant and such
failure continues after notice, you agree to pay liquidated damages to RMR Inc.
and/or the applicable RMR Managed Company in an amount equal to the market value
of the shares not so voted. For the avoidance of doubt, this provision is for
the benefit of RMR Inc. and each RMR Managed Company only with respect to your
shares in such company and is not an agreement with RMR.


c.You understand and agree that, although the RMR Code of Business Conduct and
Ethics will no longer apply to you after the Retirement Date, you are subject to
all laws and regulations with respect to all of your shares in RMR Inc. and the
RMR Managed Companies, including, but not limited to, those applicable to the
purchase or sale of securities while in possession of material, non-public
information concerning RMR Inc. and the RMR Managed Companies.


(3)Mobile Phone Number. At your request, RMR agrees to consent to and cooperate
with you in the transfer to you of the mobile phone number (No. (617) ***-****),
and to pay for any costs associated with such transfer (except that you will be
responsible for the cost of replacement equipment and service). You agree to be
responsible for all cell phone payments for service after the Retirement Date.





--------------------------------------------------------------------------------







II.
TAX PROVISIONS



You agree that you shall be responsible and will pay your own tax obligations
and/or liabilities created under state or federal tax laws by this Agreement.


III.
INTERNAL ANNOUNCEMENT AND LETTER OF REFERENCE



RMR’s President and Chief Executive Officer will send an email to all employees
of RMR regarding your retirement, the timing and content of which shall be
subject to your reasonable approval. Following the Retirement Date and provided
you sign, return and do not revoke the Waiver and Release of Claims attached as
Exhibit B, RMR further agrees to provide you with a letter of reference from
RMR’s President and Chief Executive Officer in the form attached to this
Agreement as Exhibit C.


IV.
CONFIDENTIALITY



You agree that, unless otherwise agreed, on or before the Retirement Date, you
will return to RMR all property of RMR including, but not limited, to all
documents, records, materials, software, equipment, personal service devices,
building keys or entry cards, and other physical property that have come into
your possession or been produced by you in connection with your employment with
RMR. You may retain the iPhone issued to you by RMR. You agree that RMR may
delete all information related to any RMR Managed Company from the cell phone
immediately after the Retirement Date, unless we otherwise agree.


In addition, you shall not at any time reveal to any person or entity, except to
employees of RMR who need to know such information for purposes of their
employment or as otherwise authorized by RMR in writing, any confidential
information of RMR or any RMR Managed Company, including, but not limited to
confidential information regarding (i) the marketing, business and financial
activities and/or strategies of RMR or any RMR Managed Company and their
respective affiliates, (ii) the costs, sources of supply, financial performance,
projects, plans, branding, acquisition or dispositions, proposals and strategic
plans of RMR or any RMR Managed Company and their respective affiliates, and
(iii) information and discussions concerning any past or present lawsuits,
arbitrations or other pending or threatened disputes in which RMR or any RMR
Managed Company or their respective affiliates is or was a party.


Nothing in this Agreement prohibits you from reporting possible violations of
federal law or regulation to any government agency or entity, including, but not
limited, to the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of applicable law. You do not need prior authorization
of RMR to make any such reports or disclosures and you are not required to
notify RMR that you have made such reports or disclosures.


V.
NON-DISPARAGEMENT



You agree not to make harmful or disparaging remarks, written or oral,
concerning RMR or any of the RMR Managed Companies, or any of its or their
respective directors, officers, trustees, employees, agents or service
providers. RMR agrees to instruct its executive officers not to make any harmful
or disparaging remarks, written or oral, concerning you. Nothing in this
provision shall prevent you or RMR from testifying truthfully in connection with
any litigation, arbitration or administrative proceeding when





--------------------------------------------------------------------------------





compelled by subpoena, regulation or court order.


VI.
NON-SOLICITATION



You agree that for five (5) years following the Retirement Date, you will not
directly or indirectly, without the prior written consent of RMR, solicit,
attempt to solicit, assist others to solicit, hire, or assist others to hire for
employment any person who is, or within the preceding six (6) months was an
employee of RMR or any RMR Managed Company. Nothing herein shall prevent you
from providing performance references for current or former employees of RMR
when requested to do so.


VII.
BREACH OF SECTIONS IV, V OR VI



The parties agree that any material breach of Sections IV, V or VI of this
Agreement will cause irreparable damage to the non-breaching party and that, in
the event of such a material breach or threatened material breach, the
non-breaching party shall have, in addition to any and all remedies at law, the
right to an injunction, specific performance or other equitable relief to
prevent the violation of any obligations hereunder. The parties agree that, in
the event that any provision of Section IV, V, or VI shall be determined by any
court of competent jurisdiction or arbitration panel to be unenforceable, such
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law.


VIII.
COOPERATION



After the Retirement Date and until September 30, 2019, upon the request of RMR,
you agree to make yourself reasonably available to provide any additional
transitional services at a rate of $250 per hour, plus reimbursement of any
approved out-of-pocket expenses. However, nothing herein shall unreasonably
interfere with any of your obligations to a future employer. Any such services
shall be deemed a consultancy and you shall perform such services as an
independent contractor, assuming all applicable tax obligations. You acknowledge
that as an independent contractor you will not be eligible for any benefits
afforded employees of RMR.


Without limitation as to time, you further agree to cooperate with RMR, at
reasonable times and places, with respect to all matters arising during or
related to your continuing or past employment, including, without limitation,
all formal or informal matters in connection with any government investigation,
internal investigation, litigation, regulatory or other proceeding which may
have arisen or which may arise. RMR will reimburse you for all reasonable
out-of-pocket expenses (not including lost time or opportunity). RMR will
provide appropriate legal representation for you in a manner reasonably
determined by RMR.


IX.
INDEMNIFICATION AND DEFENSE



Any and all indemnification agreements you have from RMR and any RMR Managed
Companies continue to provide for the respective parties’ rights and obligations
with respect to the matters set forth therein. Further, you will maintain any
rights you have to indemnification and defense under any bylaws or insurance
policies by RMR as well as any rights you have under the common law.


X.
NON-WAIVER



Any waiver by a party of a breach of any provision of this Agreement shall not
operate or be





--------------------------------------------------------------------------------





construed as a waiver of any subsequent breach of such provision or any other
provision hereof.


XI.
NON-ADMISSION



The parties agree and acknowledge that the considerations exchanged herein do
not constitute and shall be not construed as constituting an admission of any
sort on the part of either party.


XII.
NON-USE IN SUBSEQUENT PROCEEDINGS



The parties agree that this Agreement may not be used as evidence in any
subsequent proceeding of any kind except one in which one of the parties alleges
a breach of the terms of this Agreement or the Waivers and Releases of Claims or
one in which one of the parties elects to use this Agreement as a defense to any
claim.


XIII.
ENTIRE AGREEMENT



This Agreement, together with the Waivers and Releases of Claims, constitutes
the entire agreement between the parties concerning the terms and conditions of
your separation of employment from RMR and supersedes all prior and
contemporaneous agreements, understandings, negotiations, and discussions,
whether oral or written, between the parties, except for any indemnification
agreements as noted above, any applicable equity agreements and the Mutual
Agreement to Resolve Disputes and Arbitrate Claims effective April 16, 2012, all
of which remain in full force and effect. You agree that RMR has not made any
warranties, representations, or promises to you regarding the meaning or
implication of any provision of this Agreement other than as stated herein.


XIV.
No Oral Modification



Any amendments to this Agreement shall be in writing and signed by you and an
authorized representative of RMR.


XV.
Severability



In the event that any provision hereof becomes or is declared by a court of
competent jurisdiction or an arbitrator or arbitration panel to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision.


XVI.
Governing Law, JURISDICTION AND SUCCESSOR AND ASSIGNS



This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts without reference to any conflict of law
principles, and shall be binding upon and inure to the benefit of you and your
heirs, successors, and beneficiaries, and RMR and its agents, affiliates,
representatives, successors, and assigns. If you die before receiving the
payments stated herein, the remaining payments will be made to your spouse. If
your spouse is not alive at the time, the remaining payments will be made to
your estate.


The parties irrevocably agree that any dispute regarding this Agreement shall be
settled by binding arbitration in accordance with the Mutual Agreement to
Resolve Disputes and Arbitrate Claims.


XVII.    Voluntary Act





--------------------------------------------------------------------------------







By signing this Agreement, you acknowledge and agree that you are doing so
knowingly and voluntarily in order to receive the payments and benefits provided
for herein. By signing this Agreement, you represent that you fully understand
your right to review all aspects of this Agreement, that you have carefully read
and fully understand all the provisions of this Agreement, that you had an
opportunity to ask questions and consult with an attorney of your choice before
signing this Agreement; and that you are freely, knowingly, and voluntarily
entering into this Agreement.


If you determine to accept this Agreement, understand it, and consent to it,
please sign in the space provided below and return a copy so signed to us.


                    
Very truly yours,
 
 
 /s/ Eileen Kiley
Eileen Kiley
Senior Vice President & Chief Human Resources Officer





AGREED TO AND ACCEPTED:
 
 
 /s/ David J. Hegarty
David J. Hegarty
 
 
Dated: March 29, 2018






--------------------------------------------------------------------------------





Exhibit A


Waiver and Release of Claims


You, your heirs, executors, legal representatives, successors and assigns,
individually and in their beneficial capacity, hereby unconditionally and
irrevocably release and forever discharge The RMR Group Inc. and The RMR Group
LLC (together, “RMR”), Government Properties Income Trust, Hospitality
Properties Trust, Select Income REIT, Senior Housing Properties Trust, Tremont
Mortgage Trust, Industrial Logistics Properties Trust, Five Star Senior Living
Inc. and TravelCenters of America LLC and any other companies managed by RMR
from time to time, and its and their past, present and future officers,
directors, trustees, employees, representatives, shareholders, attorneys,
agents, consultants, contractors, successors, and affiliates - hereinafter
referred to as the “Releasees” - or any of them of and from any and all suits,
claims, demands, interest, costs (including attorneys’ fees and costs actually
incurred), expenses, actions and causes of action, rights, liabilities,
obligations, promises, agreements, controversies, losses and debts of any nature
whatsoever which you, your heirs, executors, legal representatives, successors
and assigns, individually and/or in their beneficial capacity, now have, own or
hold, or at any time heretofore ever had, owned or held, or could have owned or
held, whether known or unknown, suspected or unsuspected, from the beginning of
the world to the date of execution of this Waiver and Release of Claims
including, without limitation, any claims arising at law or in equity or in a
court, administrative, arbitration, or other tribunal of any state or country
arising out of or in connection with your employment by RMR; any claims against
the Releasees based on statute, regulation, ordinance, contract, or tort; any
claims against the Releasees relating to wages, compensation, benefits,
retaliation, negligence, or wrongful discharge; any claims arising under Title
VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, as amended, the Older Workers’ Benefit Protection Act, as
amended, the Equal Pay Act, as amended, the Fair Labor Standards Act, as
amended, the Employment Retirement Income Security Act, as amended, the
Americans with Disabilities Act of 1990 (“ADA”), as amended, The ADA Amendments
Act, the Lilly Ledbetter Fair Pay Act, the Worker Adjustment and Retraining
Notification Act, the Genetic Information Non-Discrimination Act, the Civil
Rights Act of 1991, as amended, the Family Medical Leave Act of 1993, as
amended, and the Rehabilitation Act, as amended; The Massachusetts Fair
Employment Practices Act (Massachusetts General Laws Chapter 151B), The
Massachusetts Equal Rights Act, The Massachusetts Equal Pay Act, the
Massachusetts Privacy Statute, The Massachusetts Civil Rights Act, the
Massachusetts Payment of Wages Act (Massachusetts General Laws Chapter 149
sections 148 and 150), the Massachusetts Overtime regulations (Massachusetts
General Laws Chapter 151 sections 1A and 1B), the Massachusetts Meal Break
regulations (Massachusetts General Laws Chapter 149 sections 100 and 101) and
any other claims under any federal or state law for unpaid or delayed payment of
wages, overtime, bonuses, commissions, incentive payments or severance, missed
or interrupted meal periods, interest, attorneys’ fees, costs, expenses,
liquidated damages, treble damages or damages of any kind to the maximum extent
permitted by law and any claims against the Releasees arising under any and all
applicable state, federal, or local ordinances, statutory, common law, or other
claims of any nature whatsoever except for unemployment compensation benefits
or, in Massachusetts, workers’ compensation benefits.


Nothing in this Waiver and Release of Claims shall affect the EEOC’s rights and
responsibilities to enforce the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended, the National Labor
Relations Act or any other applicable law, nor shall anything in this Waiver and
Release of Claims be construed as a basis for interfering with your protected
right to file a timely charge with, or participate in an investigation or
proceeding conducted by, the EEOC, the National Labor Relations Board (the
“NLRB”), or any other state, federal or local government entity; provided,
however, if the EEOC, the NLRB, or any other state, federal or local government
entity commences an investigation on your behalf,





--------------------------------------------------------------------------------





you specifically waive and release your right, if any, to recover any monetary
or other benefits of any sort whatsoever arising from any such investigation or
otherwise, nor will you seek or accept reinstatement to your former position
with RMR.


Nothing in this Waiver and Release of Claims prohibits you from reporting
possible violations of federal law or regulation to any government agency or
entity, including, but not limited to, the Securities and Exchange Commission,
the Congress, and any agency Inspector General, or making other disclosures that
are protected under the whistleblower provisions of applicable law. You do not
need prior authorization of RMR to make any such reports or disclosures and you
are not required to notify RMR that you have made such reports or disclosures.
Further, notwithstanding anything to the contrary in this Waiver and Release of
Claims, you are not releasing your rights or claims to vested benefits, your
rights or claims to indemnification and defense, and your rights or claims in
the letter, dated March __, 2018 between you and RMR (the “Letter Agreement”)
and any relevant plan documents. Finally, RMR agrees not to contest any
application for unemployment benefits you file after your Retirement Date.


You acknowledge that you have carefully read and fully understand this Waiver
and Release of Claims. You acknowledge that you have not relied on any
statement, written or oral, which is not set forth in this Waiver and Release of
Claims. You further acknowledge that you are hereby advised in writing to
consult with an attorney prior to executing this Waiver and Release of Claims;
that you are not waiving or releasing any rights or claims that may arise after
the date of execution of this Waiver and Release of Claims; that you are
releasing claims under the Age Discrimination in Employment Act (ADEA); that you
execute this Waiver and Release of Claims in exchange for monies in addition to
those to which you are already entitled; that RMR gave you a period of at least
twenty-one (21) days within which to consider this Waiver and Release of Claims
and a period of seven (7) days following your execution of this Waiver and
Release of Claims to revoke your ADEA waiver as provided below; that if you
voluntarily execute this Waiver and Release of Claims prior to the expiration of
the 21st day, you will voluntarily waive the remainder of the 21 day
consideration period; that any changes to this Waiver and Release of Claims by
you once it has been presented to you will not restart the 21 day consideration
period; and you enter into this Waiver and Release of Claims knowingly,
willingly and voluntarily in exchange for the release payments and benefits. To
receive the retirement payments and benefits provided in the Letter Agreement,
this Waiver and Release of Claims must be signed and returned to Eileen Kiley,
at RMR, at Two Newton Place, Suite 300, 255 Washington Street, Newton, MA 02458,
or at, if by email delivery, ekiley@rmrgroup.com, on, and not before, April 30,
2018. Nothing in this Waiver and Release of Claims constitutes a waiver any
rights you have under the Letter Agreement.


You may revoke your release of your ADEA claims up to seven (7) days following
your signing this Waiver and Release of Claims. Notice of revocation must be
received in writing by Eileen Kiley, at RMR, Two Newton Place, Suite 300, 255
Washington Street, Newton, MA 02458, no later than the seventh day (excluding
the date of execution) following the execution of this Waiver and Release of
Claims. The ADEA release is not effective or enforceable until expiration of the
seven day period. However, the ADEA release becomes fully effective, valid and
irrevocable if it has not been revoked within the seven day period immediately
following your execution of this Waiver and Release of Claims. The parties agree
that if you exercise your right to revoke this Waiver and Release of Claims,
then you are not entitled to any of the retirement payments and benefits set
forth in Section I.F. of the Letter Agreement. This Waiver and Release of Claims
shall become effective eight (8) days after your execution if you have not
revoked your signature as herein provided.


I hereby provide this Waiver and Release of Claims as of the date indicated
below and acknowledge that the execution of this Waiver and Release of Claims is
in further consideration of the





--------------------------------------------------------------------------------





benefits set forth in Section I.F. of the Letter Agreement, to which I
acknowledge I would not be entitled if I did not sign this Waiver and Release of
Claims. I intend that this Waiver and Release of Claims become a binding
agreement by and between me and RMR if I do not revoke my acceptance within
seven (7) days.


 
 
 
David J. Hegarty
 
 
Dated:








--------------------------------------------------------------------------------





Exhibit B


Waiver and Release of Claims


You, your heirs, executors, legal representatives, successors and assigns,
individually and in their beneficial capacity, hereby unconditionally and
irrevocably release and forever discharge The RMR Group Inc. and The RMR Group
LLC (together, “RMR”), Government Properties Income Trust, Hospitality
Properties Trust, Select Income REIT, Senior Housing Properties Trust, Tremont
Mortgage Trust, Industrial Logistics Properties Trust, Five Star Senior Living
Inc. and TravelCenters of America LLC and any other companies managed by RMR
from time to time, and its and their past, present and future officers,
directors, trustees, employees, representatives, shareholders, attorneys,
agents, consultants, contractors, successors, and affiliates - hereinafter
referred to as the “Releasees” - or any of them of and from any and all suits,
claims, demands, interest, costs (including attorneys’ fees and costs actually
incurred), expenses, actions and causes of action, rights, liabilities,
obligations, promises, agreements, controversies, losses and debts of any nature
whatsoever which you, your heirs, executors, legal representatives, successors
and assigns, individually and/or in their beneficial capacity, now have, own or
hold, or at any time heretofore ever had, owned or held, or could have owned or
held, whether known or unknown, suspected or unsuspected, from the beginning of
the world to the date of execution of this Waiver and Release of Claims
including, without limitation, any claims arising at law or in equity or in a
court, administrative, arbitration, or other tribunal of any state or country
arising out of or in connection with your employment by RMR; any claims against
the Releasees based on statute, regulation, ordinance, contract, or tort; any
claims against the Releasees relating to wages, compensation, benefits,
retaliation, negligence, or wrongful discharge; any claims arising under Title
VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, as amended, the Older Workers’ Benefit Protection Act, as
amended, the Equal Pay Act, as amended, the Fair Labor Standards Act, as
amended, the Employment Retirement Income Security Act, as amended, the
Americans with Disabilities Act of 1990 (“ADA”), as amended, The ADA Amendments
Act, the Lilly Ledbetter Fair Pay Act, the Worker Adjustment and Retraining
Notification Act, the Genetic Information Non-Discrimination Act, the Civil
Rights Act of 1991, as amended, the Family Medical Leave Act of 1993, as
amended, and the Rehabilitation Act, as amended; The Massachusetts Fair
Employment Practices Act (Massachusetts General Laws Chapter 151B), The
Massachusetts Equal Rights Act, The Massachusetts Equal Pay Act, the
Massachusetts Privacy Statute, The Massachusetts Civil Rights Act, the
Massachusetts Payment of Wages Act (Massachusetts General Laws Chapter 149
sections 148 and 150), the Massachusetts Overtime regulations (Massachusetts
General Laws Chapter 151 sections 1A and 1B), the Massachusetts Meal Break
regulations (Massachusetts General Laws Chapter 149 sections 100 and 101) and
any other claims under any federal or state law for unpaid or delayed payment of
wages, overtime, bonuses, commissions, incentive payments or severance, missed
or interrupted meal periods, interest, attorneys’ fees, costs, expenses,
liquidated damages, treble damages or damages of any kind to the maximum extent
permitted by law and any claims against the Releasees arising under any and all
applicable state, federal, or local ordinances, statutory, common law, or other
claims of any nature whatsoever except for unemployment compensation benefits
or, in Massachusetts, workers’ compensation benefits.


Nothing in this Waiver and Release of Claims shall affect the EEOC’s rights and
responsibilities to enforce the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended, the National Labor
Relations Act or any other applicable law, nor shall anything in this Waiver and
Release of Claims be construed as a basis for interfering with your protected
right to file a timely charge with, or participate in an investigation or
proceeding conducted by, the EEOC, the National Labor Relations Board (the
“NLRB”), or any other state, federal or local government entity; provided,
however, if the EEOC, the NLRB, or any other state, federal or local government
entity commences an investigation on your behalf,





--------------------------------------------------------------------------------





you specifically waive and release your right, if any, to recover any monetary
or other benefits of any sort whatsoever arising from any such investigation or
otherwise, nor will you seek or accept reinstatement to your former position
with RMR.


Nothing in this Waiver and Release of Claims prohibits you from reporting
possible violations of federal law or regulation to any government agency or
entity, including, but not limited to, the Securities and Exchange Commission,
the Congress, and any agency Inspector General, or making other disclosures that
are protected under the whistleblower provisions of applicable law. You do not
need prior authorization of RMR to make any such reports or disclosures and you
are not required to notify RMR that you have made such reports or disclosures.
Further, notwithstanding anything to the contrary in this Waiver and Release of
Claims, you are not releasing your rights or claims to vested benefits, your
rights or claims to indemnification and defense, and your rights or claims in
the letter, dated March __, 2018 between you and RMR (the “Letter Agreement”)
and any relevant plan documents. Finally, RMR agrees not to contest any
application for unemployment benefits you file after your Retirement Date.


You acknowledge that you have carefully read and fully understand this Waiver
and Release of Claims. You acknowledge that you have not relied on any
statement, written or oral, which is not set forth in this Waiver and Release of
Claims. You further acknowledge that you are hereby advised in writing to
consult with an attorney prior to executing this Waiver and Release of Claims;
that you are not waiving or releasing any rights or claims that may arise after
the date of execution of this Waiver and Release of Claims; that you are
releasing claims under the Age Discrimination in Employment Act (ADEA); that you
execute this Waiver and Release of Claims in exchange for monies in addition to
those to which you are already entitled; that RMR gave you a period of at least
twenty-one (21) days within which to consider this Waiver and Release of Claims
and a period of seven (7) days following your execution of this Waiver and
Release of Claims to revoke your ADEA waiver as provided below; that if you
voluntarily execute this Waiver and Release of Claims prior to the expiration of
the 21st day, you will voluntarily waive the remainder of the 21 day
consideration period; that any changes to this Waiver and Release of Claims by
you once it has been presented to you will not restart the 21 day consideration
period; and you enter into this Waiver and Release of Claims knowingly,
willingly and voluntarily in exchange for the release payments and benefits. To
receive the retirement payments and benefits provided in the Letter Agreement,
this Waiver and Release of Claims must be signed and returned to Eileen Kiley,
at RMR, at Two Newton Place, Suite 300, 255 Washington Street, Newton, MA 02458,
or at, if by email delivery, ekiley@rmrgroup.com, on, and not before, the last
day of your employment with RMR. Nothing in this Waiver and Release of Claims
constitutes a waiver any rights you have under the Letter Agreement.


You may revoke your release of your ADEA claims up to seven (7) days following
your signing this Waiver and Release of Claims. Notice of revocation must be
received in writing by Eileen Kiley, at RMR, Two Newton Place, Suite 300, 255
Washington Street, Newton, MA 02458, no later than the seventh day (excluding
the date of execution) following the execution of this Waiver and Release of
Claims. The ADEA release is not effective or enforceable until expiration of the
seven day period. However, the ADEA release becomes fully effective, valid and
irrevocable if it has not been revoked within the seven day period immediately
following your execution of this Waiver and Release of Claims. The parties agree
that if you exercise your right to revoke this Waiver and Release of Claims,
then you are not entitled to any of the retirement payments and benefits set
forth in Section I.F. of the Letter Agreement. This Waiver and Release of Claims
shall become effective eight (8) days after your execution if you have not
revoked your signature as herein provided.


I hereby provide this Waiver and Release of Claims as of the date indicated
below and acknowledge that the execution of this Waiver and Release of Claims is
in further consideration of the





--------------------------------------------------------------------------------





benefits set forth in Section I.F. of the Letter Agreement, to which I
acknowledge I would not be entitled if I did not sign this Waiver and Release of
Claims. I intend that this Waiver and Release of Claims become a binding
agreement by and between me and RMR if I do not revoke my acceptance within
seven (7) days.




__________________________________
David J. Hegarty




Dated:


 





--------------------------------------------------------------------------------





EXHIBIT C
[Letter of Reference]


[RMR Stationery]


To Whom It May Concern:


The purpose of this note is to introduce David J. Hegarty.


The RMR Group LLC ("RMR") is an alternative asset manager founded in 1986. David
Hegarty worked for RMR and its predecessor company from 1987 until 2018. For the
last 15 years, David reported directly to me, with his responsibilities focused
on all healthcare real estate acquisitions, dispositions and asset management
activities at RMR.


When David started with the Company, RMR managed one publicly traded real estate
investment trust, or REIT, which was focused upon buying and operating nursing
homes and rehabilitation facilities. Since then, RMR has grown into an
alternative asset management company with, as of December 31, 2017, over $30
billion of assets under management, including $8.7 billion of senior living
communities, medical office buildings, biotech research buildings and wellness
centers. David has been a highly respected leader and a key contributor to the
development and success of RMR.


Throughout our long association, I have had high regard for David’s dedication,
hard work and honesty. I would strongly recommend David to any organization that
desires to add a key player to its senior management or Board. I am also
available to discuss David further by telephone if desired.




Very truly yours,
                            


__________________________________
Adam Portnoy
President and Chief Executive Officer



